Exhibit 10.2

January 5, 2010

Wachovia

Attention: Mr. Russ Lyons

Russ.lyons@wachovia.com

With a copy to:

Attention: Mr. Paul Hulbert

paul.hulbert@wachovia.com

 

Re: Irrevocable Standby Letter of Credit

LC # SM209681

USD $4,325,701.91

Acct.: Blockbuster Inc. (“Blockbuster”)

Dear Mr. Lyons:

We hereby request that you cancel the letter of credit referenced above.

Please don’t hesitate to contact the undersigned with any questions regarding
this matter.

 

Sincerely, /s/ Russell Birk Russell Birk Vice President & Treasurer Blockbuster
Inc.

Acknowledged and agreed for purposes

of the cancellation of letter of credit # SM209681:

VIACOM INC.

 

By:  

    /s/ Keyes Hill-Edgar

  Name: Keyes Hill-Edgar   Title: Senior Vice President